Citation Nr: 1208575	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-35 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits in the amount of $2,860.00 (US dollars) was properly created. 

2.  Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $2,860.00 (US dollars). 


REPRESENTATION

Appellant represented by:	Hugh K. Nisbet, Jr., Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


The appellant had active military service from November 1962 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 decision of the Committee on Waivers and Compromises (Committee) of the Pension Maintenance Center of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2009, the Board denied the Veteran's claim.  He appealed the denial to the United States Court of Appeals for Veterans Claims (Court) made a decision and remanded the claim back to the Board.   


FINDINGS OF FACT

1.  The appellant began receiving nonservice-connected pension benefits on February 2, 2002.  The appellant's entitlement rate was computed as an appellant with no spouse or dependents and with no income.  

2.  In February 2002, the appellant reported that he was not in receipt of income, and that he was not receiving benefits from the Social Security Administration. 

3.  In June 2002, the appellant submitted a Financial Status Report that stated that the appellant was now receiving benefits from the Social Security Administration. 

4.  From February 2002 to June 2002, the appellant received VA benefits based upon the claim that he was not in receipt of income.  This lack of reporting of income produced an overpayment of benefits in the amount of $2,860.00 (US dollars). 

5.  The overpayment was created by the appellant's failure to promptly and correctly report the receipt of Social Security Administration income, despite having been advised to fully disclose all sources of countable income to VA and that an overpayment would likely result from failure to report the income. 

CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits in the original amount of $2,860.00 (US dollars) was validly created.  38 U.S.C.A. §§ 5107, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277(a), 3.660 (2011). 

2.  Waiver of recovery of the overpayment of VA nonservice-connected pension benefits in the amount of $2,860.00 (US dollars) is statutorily precluded.  38 U.S.C.A. § 5302(a) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board expressing disagreement with having to repay an overpayment of nonservice-connected pension benefits funds. 

Specifically, from February 1, 2002, to January 21, 2005, the appellant received a nonservice-connected pension.  In calculating the amount that the appellant was eligible for, the RO noted that the appellant was not married and did not have any dependents.  The RO did not count the benefits the appellant was receiving from the Social Security Administration. 

In October 2004, the RO sent the appellant a letter telling him that it planned to reduce his pension benefits due to his receipt of Social Security Administration benefits that had not been previously reported.  The RO then concluded that an overpayment had occurred in the amount of $24,101.00 (US dollars).  The appellant was then notified of the amount of the overpayment; moreover, the RO told the appellant that the amount that he would receive in the future would be reduced by a monthly allotment that would go towards repayment of the debt. 

Following that notification, the appellant submitted a request for a waiver of overpayment.  He told the RO that while he initially indicated that he was not receiving Social Security Administration benefits, he also reminded the RO that he had informed the VA of this fact when he submitted an Improved Pension Eligibility Verification Report, received June 6, 2002. 

A review of the claims folder indicates that when the appellant initially submitted his claim for pension benefits, he told the VA that he was not receiving Social Security Benefits.  Although the appellant notified by the RO in June 2002 that he was then being paid Social Security Administration benefits, the RO did not change or modify its records to indicate that he was receiving Social Security administration benefits.  Instead, the appellant continued to be paid at the rate of an individual not in receipt of any income. 

The appellant was subsequently notified in 2004, as reported above, that an overpayment had been created.  He then requested a waiver.  The Committee on Waivers of Indebtedness originally concluded that the appellant was at fault in creation of the debt because the evidence showed that the appellant knew to report any changes of income in a timely manner.  As such, the Committee found that the appellant needed to repay $24,101.00 (US dollars).  The appellant was notified of this in a letter decision dated April 4, 2005.  

However, after the appellant expressed disagreement with that action, the Committee reviewed its previous decision and modified that action.  The Committee found that the appellant misrepresented to the VA the fact that he was receiving income from the Social Security Administration.  The time period in question was determined to be February 1, 2002, to May 31, 2002.  As such, an overpayment in the amount of $2,860.00 (US dollars) was made.  The Committee further determined that for the period of June 1, 2002, to January 31, 2005, the amount paid, $21,241.00 (US dollars), was as the result of inaction by the VA. Since the appellant was not at fault and the VA was at fault, a waiver as to that amount was granted. 

Although a partial waiver has been granted, the appellant has continued to request that the remaining amount be waived.  He has claimed that to have to repay the $2,860.00 (US dollars) would cause an undue financial hardship on him. 

As an initial matter, the Board notes that the present case involves Chapter 53 of Title 38 of the Unites States Code, and therefore the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 [VCAA] do not apply. Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

Even though the VCAA does not apply, the Board sees that the RO notified the appellant of the relevant statutes and regulations in its April 2005 statement of the case (SOC).  He has provided written statements in support of his claim, and his representative submitted written correspondence on his behalf.  The Board finds that he has been adequately notified of the relevant statutes and regulations and has been given the opportunity to submit any additional evidence he might have to support his waiver request.  Accordingly, the Board will address the merits of his request. 

According to the applicable governing legal criteria, the maximum rate of pension is reduced by the amount of countable annual income of the appellant and, if he is married, the appellant's spouse.  38 U.S.C.A. § 1521(c) (West 2002); 38 C.F.R. § 3.23(b) (2011).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 (2011).  See 38 C.F.R. § 3.271(a) (2011).  Under certain circumstances, some monetary amounts, including welfare; maintenance; VA pension benefits; reimbursements for casualty loss; profit from the sale of property; joint accounts; unreimbursed medical expenses (for an appellant and his/her spouse and children); expenses of last illnesses, burials, and just debts; educational expenses; child's income; Domestic Volunteer Service Act Programs; distributions of funds under 38 U.S.C. § 1718; hardship exclusion of child's available income; survivor benefit annuity; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act; Alaska Native Claims Settlement Act; monetary allowance under 38 U.S.C. chapter 18 for certain individual who are children of Vietnam veterans; Victims of Crime Act; and Medicare Prescription Drug Discount Card and Transitional Assistance Program, will be excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272 (2011).  However, none of these exclusions to the countable income of the appellant applies in the current appeal.  

Of significance, in the notification letters sent to the appellant with regard to his nonservice-connected pension benefits in February 2002, the RO clearly informed him of the need to report all of his income.  See 38 C.F.R. § 3.277(a) (2011) (which states that, as a condition of granting or continuing pension, VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension).  Significantly, the appellant was receiving Social Security Administration income prior to him being awarded nonservice-connected pension benefits.  Although he was told that he needed to inform the VA of this income, he failed to do so in his correspondence to the VA in February 2002.  It was not until June of 2002 that he did report that income.  The appellant's failure to report his income, regardless of the source, was in direct contravention to the requirements of 38 C.F.R. § 3.660(a) (2011), which states that a service member who is receiving pension must notify VA of any material change or expected change in his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  Such notice must be furnished when the recipient acquires knowledge that he or she will begin to receive additional income or when his or her marital or dependency status changes.   

The appellant has argued that it would cause a financial hardship for him to be required to repay the monies that he received.  Yet, the appellant's correspondence to the VA in February 2002 does seem to reflect a clear intent to misrepresent the truth.  He has argued that he was in a state of mental health that he did not knowingly misrepresent his income.  A review of the appellant's VA records shows that in July 2000 a VA psychiatrist found that he had no psychiatric diagnosis.  In December 2000 he was found to have depression and TIA?.  In January 2001 he was noted to be alert, oriented to time and situation and verbalized understanding.  Also in January 2001 it was noted that there was no dysmetria.  He was found to have depressive disorder that month also.  In February 2001 he was noted to be alert, active and oriented times 3 by a VA doctor.  His mental status was noted to be comprehensive and cooperative.  During the time frame that the incorrect information was provided to VA the record shows that he was noted by an RN in January 2002 to have TIA versus dementia after complaining of white spells lasting 10 minutes or longer and confusion.  He indicated that his right leg drags since having the spells.  An addendum that same month notes an admission diagnosis of TIA vs. dementia.  The appellant was to be observed.  

The record does not show that the appellant had, during the time frame noted, a frame of mental health of a lessened capacity to the extent that he would have been unable to responsibly report his income to VA as required of him.  The finding of dementia is not a definite diagnosis as the examiner, who is a nurse, was unsure if the veteran had a TIA or dementia.  Further there is no further indication in the record of any reference to dementia or a level of diminished mental health that would support a finding that he was incapable of recognizing his responsibility to report his SSA income.  A VA psychiatrist found no psychiatric disorder and he has been found to be oriented times 3 on several occasions in the file.  

Accordingly, whatever level of impairment existed during this period of time due to his nonservice-connected conditions, the Board finds that the appellant still possessed a sufficient level of intent and mens rea to actively misrepresent what income was being earned by him in order to avoid having his nonservice-connected pension benefits reduced or terminated.  Because the appellant is the one who filled out the financial status report on which the award was initially based, it cannot be asserted that he had no knowledge or was blameless in the reporting of the erroneous income information. 

No further information or evidence has been received in support of the appellant's claim.  Thus, based on these facts, the Board finds that the evidence supports the conclusion that the overpayment of nonservice-connected pension benefits in the original amount of $2,860.00 (US dollars) was validly created as a result of the appellant's failure to report his Social Security Administration benefits income for the period extending from February to June 2002.  

Having found that the debt was validly created, the Board must address whether a waiver of recovery of an overpayment may be granted.  Pursuant to 38 U.S.C.A. § 5302(a) (West 2002), a claimant is allowed to seek a waiver of recovery of an overpayment of VA benefits.  The Secretary of VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2011).  Under the criteria set out in 38 U.S.C.A. § 5302(c) (West 2002), the law precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist: 

(1) fraud, (2) misrepresentation, or (3) bad faith. 

38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.962(b) (2008). Consequently, before the Board may determine whether equity and good conscience affords the appellant a waiver, the Board must first determine whether there was an indication of fraud, misrepresentation, or bad faith on his part in connection with the claim. 

The Board recognizes that the Commission on Waiver of Indebtedness has issued a determination as to whether fraud, misrepresentation, or bad faith on the part of the appellant caused the creation of the overpayment.  The Board agrees with the Commission and finds that the facts in this case do reveal the presence of misrepresentation on the appellant's part in the creation of the overpayment in question. 

The Board finds that the appellant's actions in failing to timely and accurately report his income, when he had clearly been informed of the need to do so, constitutes bad faith.  The Board finds that the appellant was clearly aware that the failure to report his income would result in a larger pension award to which he would have been entitled had he reported that income.  Since the appellant himself received the monthly Social Security Administration benefit, he was clearly in possession of the information he could have provided to have prevented or minimized the debt, but chose not to inform the RO.  This action was undertaken with intent to seek an unfair advantage, since the appellant was aware of the information and clearly knew that the RO did not have the information concerning his income, and was undertaken with knowledge of the likely consequences, a larger pension award, and resulted in a loss to the Government, pension benefits being paid to the appellant to which he was not entitled. 

Therefore, the Board finds that the appellant's actions in not reporting his Social Security Administration income constituted bad faith and preclude further consideration of his request for waiver of an overpayment.  See 38 U.S.C.A. § 5302(c) (West 2002) ("The recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived under this section if, in the Secretary's opinion, there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person . . . .") Consequently, the appellant's request for waiver of recovery of an overpayment calculated in the amount $2,860.00 (US dollars) must be denied. 


ORDER

1.  A debt was validly created by the overpayment of nonservice-connected pension benefits in the original amount of $2,860.00 (US dollars).  

2.  Waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $2,860.00 (US dollars) is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


